Act No. 228, Pub. Acts 1935 (Comp. Laws Supp. 1935, § 8690-1et seq., Stat. Ann. § 18.191 et seq.) is challenged as creating an unconstitutional classification of electric wiring "of not over ten kilowatt capacity." While neither the Constitution of the United States nor of the State of Michigan requires that a statute embrace all possible evils to which it might be applicable, and it will be presumed that it is aimed at the evil where it is most felt (Kelley v. Judge of Recorder's Courtof Detroit, 239 Mich. 204 [53 A.L.R. 273]), this statute classifies without apparent relation to the evil involved. Giving full weight to the presumption of constitutional validity, it is still manifestly unreasonable to impose a strict system of licensing and regulation upon persons installing wiring or generating equipment of less than ten kilowatt capacity, while, at the same time, allowing persons installing equipment carrying a much larger electrical load, and, consequently, a more dangerous one, to be free from the restrictions of the statute. Where size is not a reasonable index to the evil regulated, the law cannot discriminate between the great and the small. See Engel v. O'Malley,219 U.S. 128 (31 Sup. Ct. 190). Even if size or electrical capacity can be here regarded as a proper index to the dangers to the public through unskilled and defective construction and installation of electrical equipment, it would seem obvious that the greater evil arising from greater wattage would be the one to be cured. Instead of regulating the more dangerous phase of electrical installation, the legislature has chosen to regulate the less dangerous. The larger contractor, erecting wires carrying thousands of volts, which would immediately electrocute a person with whom they came in contact, or installing equipment which could readily cause devastating fires if defective, is immune from supervision, while the farmer who installs a Delco lighting system to illuminate his house *Page 24 
and barn is compelled to establish his competency to do the work before the inspection authority (section 5, subd. [e]).
We are given no justification or explanation in the record or briefs for this arbitrary and capricious distinction. There is no showing that defective installation is rare where the equipment is over ten kilowatt capacity while dangerously frequent where not over such capacity. The legislature has not exempted the former class to impose on it more stringent regulation. No such regulation of any kind exists. The distinction erected in the statute serves no purpose but to restrict electrical contractors making relatively small installations and to give immunity to those doing work of larger proportions. It is such discrimination that is outlawed by the equal protection clause of the Constitution. SeeState v. Gantz, 124 La. 535 (50 So. 524, 24 L.R.A. [N. S.] 1072).
For these reasons I concur in the result reached by Mr. Justice SHARPE.